Citation Nr: 9924327	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right knee, 
including a scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which, in pertinent part, confirmed the noncompensable 
evaluation in effect for residuals of a shell fragment wound 
of the right knee, including a scar.  The veteran perfected a 
timely appeal to that decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected right knee disability constitutes a 
plausible or well-grounded claim. Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim. 38 
U.S.C.A. § 5107(a) (West 1991).

The most recent VA examination of the right knee was 
conducted in June 1997.  The evidence received since that 
evaluation reflects that the veteran was seen at a VA medical 
facility on several occasions beginning in December 1997 for 
right knee complaints, to include weakness and instability.  

The shell fragment wound scar may be evaluated based on 
limitation of motion. The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
functional loss due to pain, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The Court emphasized that "[i]t is essential that the 
[rating] examination . . . adequately portray the . . . 
functional loss" (emphasis added by the Court).  In DeLuca 
the Court held that when the veteran claims functional loss 
due to pain, "the medical examiner must be asked to express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the [joint] is 
used repeatedly over a period of time."  It does not appear 
that the previous examination addressed the degree of 
functional loss due to pain for the veteran's right knee 
disability.

The veteran in his substantive Appeal raised the issue of 
service connection for arthritis of the right knee.  The 
Board finds that this issue is interwined with the current 
issue and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that 
the General Counsel has determined that limitation of motion 
(arthritis) and instability contemplated under Diagnostic 
Code 5257 do not overlap, and, therefore, separate 
evaluations may be assigned.  VAOPGCPREC 23-97 (July 1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his right knee.  
The RO should inform the veteran that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Tuscaloosa, Alabama, to 
furnish copies of any additional 
treatment records covering the period 
from April 1998 to the present.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of his 
service-connected right knee disability.  
A pertinent medical history should be 
obtained.  All indicated special studies, 
including X-rays, should be accomplished. 

The veteran's right knee should be 
examined for impairment in range of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the right knee.  Additionally, the 
examiner should be requested to determine 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability and arthritis, 
related to the right knee should also be 
reported.  

If arthritis of the right knee is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the arthritis 
was caused or aggravated by the residuals 
of the shell fragment wound to the right 
knee.  It is requested that the examiner, 
to the extent possible, specify what 
complaints and findings a re related to 
the inservice shell fragment wound.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  

4.  If arthritis of the right knee is 
shown, the RO should adjudicate the issue 
of service connection for arthritis of 
the right knee on a secondary basis.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal, to include consideration of 38 C.F.R. 
§ 4.40, and 4.45, and 4.59.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


